Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form F-3 of our reports dated February 21, 2013 relating to the financial statements of Tower Semiconductor Ltd, (the "Company") and the effectiveness of the Company’s internal control over financial reporting appearing in the Annual Report on Form 20-F of the Company for the year ended December 31, 2012 (filed with the Securities and Exchange Commission on April 30, 2013) and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Brightman Almagor Zohar &Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel April 10, 2014
